The judgment of the court was pronounced by
Eustis, C. J.
This note, being on its face payable to the order of a tutor of minors, under the rule settled in the case of Nicholson v. Chapman, 1 Annual Reports, 223, we must hold this designation as notice that the obligation belonged to the minors; and that the holder can acquire, by taking it, no rights adverse' to the parties in whose interest the restriction is made.
*579We concur with the judge of the Distrifct Court in the opinion that, any matter of account between the tutor and the minors, which would constitute a Iona fide ownership of the note in the plaintiff, it .was incumbent on him to establish. Nothing of the kind has even been attempted; indeed there -is no evidence of the consideration, or circumstances under which the plaintiff became possessed of the note.
A suggestion has been made by one of the defendants, that the portion.of the debt belonging to the minor, Carter Beaman, jr., ought not .to be paid into the hands of the under-'tutor, Who has instituted the intervention. In this we concur. The tutor not being a party to this suit, we do not feel ourselves authorised to remove him from office. But, as the matter stands before us, he ought not to be permitted to receive die amount; and, if the allegations of the petition of the intervenors be true, and the representations of their respectable counsel be well founded, the interests of the minor ought to be .entrusted to other hands.
The judgment of the District Court is therefore affirmed, with costs. No execution is to issue for the half of the debt due to the minor, Carter Beaman, jr., until the further order of this court.